                      Case 5:19-cr-40021-DDC Document 108 Filed 05/29/20 Page 1 of 3
AO 245E     (Rev. 12/03 - D/KS 05/16) Judgment in a Criminal Case for Organizational Defendants
            Sheet 1



                                           United States District Court
                                                            District of Kansas
           UNITED STATES OF AMERICA                                                   JUDGMENT IN A CRIMINAL CASE
                        v.                                                           (For Organizational Defendants)
               Harcros Chemicals, Inc
                                                                                     Case Number:      5:19CR40021 - 002

                                                                                     Defendant Organization’s Attorney: Cynthia L. Phillips-Cordes
                                                                                     and Kip Benjamin Randall

THE DEFENDANT ORGANIZATION:

‫܈‬         pleaded guilty to count(s): 1 of a one-count Superseding Information.
‫܆‬         pleaded nolo contendere to count(s)       which was accepted by the court.
‫܆‬         was found guilty on count(s)      after a plea of not guilty.

The organizational defendant is adjudicated guilty of these offenses:

          Title & Section                                      Nature of Offense                                 Offense Ended             Count

 42 U.S.C. § 7413(c)(4)                 Clean Air Act Violation, a Class A Misdemeanor                             10/21/2016                 1

          The defendant organization is sentenced as provided in pages 1 through 3 of this judgment.

‫܆‬         The defendant organization has been found not guilty on count(s)                .

‫܈‬         Counts 1 and 2 of the Superseding Indictment, as well as the original Indictment, as they pertain to this defendant are dismissed
          on the motion of the United States.

         IT IS ORDERED that the defendant organization must notify the United States Attorney for this district within 30 days of any
change of name, principal business address, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant organization must notify the court and United States attorney of
material changes in economic circumstances.

 Defendant Organization’s
 Federal Employer ID No:           X                                                                         05/27/2020
                                                                                                    Date of Imposition of Judgment
 Defendant Organization’s Principal Business Address:

 HARCROS CHEMICALS INC 5200 Speaker Road                                                                 s/ Daniel D. Crabtree
 Kansas City, KS 66106                                                                                    Signature of Judge


                                                                                    Honorable Daniel D Crabtree, U.S. District Judge
 Defendant Organization’s Mailing Address:                                                              Name & Title of Judge
 HARCROS CHEMICALS INC 5200 Speaker Road
 Kansas City, KS 66106
                                                                                                              05/29/2020
                                                                                                                  Date
                      Case 5:19-cr-40021-DDC Document 108 Filed 05/29/20 Page 2 of 3
AO 245E     (Rev. 12/03 - D/KS 05/16) Judgment in a Criminal Case for Organizational Defendants
            Sheet 3 – Criminal Monetary Penalties
                                                                                                                             Judgment – Page 2 of 3
DEFENDANT ORGANIZATION: Harcros Chemicals, Inc
CASE NUMBER: 5:19CR40021 - 002

                                          CRIMINAL MONETARY PENALTIES
          The defendant organization must pay the following total criminal monetary penalties under the Schedule of Payments set forth
in this Judgment.
                                                    Assessment                                    Fine                     Restitution

              Totals:                                   $125                                 $1,000,000                   Not applicable


‫܆‬         The determination of restitution is deferred until            . An Amended Judgment in a Criminal Case (AO 245C) will be entered
          after such determination.

‫܆‬         The defendant organization shall make restitution (including community restitution) to the following payees in the amount
          listed below.

         If the defendant organization makes a partial payment, each payee shall receive an approximately proportioned payment, unless
specified otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
victims must be paid before the United States is paid.

                    Name of Payee                                    Total Loss*                  Restitution Ordered   Priority or Percentage




                         Totals:                                                    $                            $

‫܆‬         Restitution amount ordered pursuant to plea agreement $               .

‫܆‬         The defendant organization shall pay interest on any fine or restitution of more than $2,500, unless the fine or restitution is paid
          in full before the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options set
          forth in this Judgment may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

‫܆‬         The court determined that the defendant organization does not have the ability to pay interest, and it is ordered that:

          ‫ ܆‬the interest requirement is waived for the ‫ ܆‬fine and/or ‫ ܆‬restitution.

          ‫ ܆‬the interest requirement for the ‫ ܆‬fine and/or ‫ ܆‬restitution is modified as follows:




* Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed
on or after September 13, 1994, but before April 23, 1996.
                        Case 5:19-cr-40021-DDC Document 108 Filed 05/29/20 Page 3 of 3
AO 245E       (Rev. 12/03 - D/KS 05/16) Judgment in a Criminal Case for Organizational Defendants
              Sheet 4 – Schedule of Payments
                                                                                                                           Judgment – Page 3 of 3
DEFENDANT ORGANIZATION: Harcros Chemicals, Inc
CASE NUMBER: 5:19CR40021 - 002

                                                     SCHEDULE OF PAYMENTS
Criminal monetary penalties are due immediately. Having assessed the organization’s ability to pay, payment of the total criminal
monetary penalties are due as follows, but this schedule in no way abrogates or modifies the government's ability to use any lawful
means at any time to satisfy any remaining criminal monetary penalty balance, even if organization is in full compliance with the
payment schedule:

 A        ‫܆‬       Lump sum payment of $ due immediately, balance due
                  ‫ ܆‬not later than , or
                  ‫ ܆‬in accordance with ‫ ܆‬C, ‫ ܆‬D below; or

 B        ‫܈‬       Payment to begin immediately (may be combined with ‫ ܆‬C, ‫ ܆‬D below); or

 C        ‫܆‬       Payment in monthly installments of not less than               over a period of   years to commence   days after the date of
                  this judgment; or

 D        ‫܈‬       Special instructions regarding the payment of criminal monetary penalties:

If restitution is ordered, the Clerk, U.S. District Court, may hold and accumulate restitution payments, without distribution, until the
amount accumulated is such that the minimum distribution to any restitution victim will not be less than $25.

All criminal monetary penalties are made to the clerk of the court. Payments should be made to Clerk, U.S. District Court, U.S.
Courthouse - Room 259, 500 State Avenue, Kansas City, Kansas 66101.

The defendant organization shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

‫܆‬         Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount Joint and Several Amount and
corresponding payee, if appropriate.

             Case Number                                                                                                Joint and Several
    (Including Defendant Number)                                           Defendant Name                                   Amount


‫܆‬         The defendant organization shall pay the cost of prosecution.

‫܆‬         The defendant organization shall pay the following court cost(s):

‫܆‬         The defendant organization shall forfeit the defendant organization's interest in the following property to the United States.
          Payments against any money judgment ordered as part of a forfeiture order should be made payable to the United States of
          America, c/o United States Attorney, Attn: Asset Forfeiture Unit, 1200 Epic Center, 301 N. Main, Wichita, Kansas 67202.




Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) penalties, and (8) costs, including cost of prosecution and court costs.
